Title: Managers of the Pennsylvania Hospital to Matthias Koplin, 5 October 1751
From: Managers of the Pennsylvania Hospital
To: Koplin, Matthias


The first real estate the Pennsylvania Hospital owned was a lot in the Northern Liberties given by Matthias Koplin. A generous-spirited German, Koplin offered the land through Christopher Saur, being assured, he explained, that the Managers, unlike those of hospitals he knew in Germany, would manage the funds wisely and impartially. His letter was in German; a translation was copied into the minutes by Franklin as secretary; and Franklin drafted a reply for Joshua Crosby to sign as president of the Managers. Koplin’s gift was valued at £24. The Managers leased the property for some years, but sold it in 1776.
 
Respected Friend Matthias Koplin
Philada. Oct. 5. 1751
Thy Friend Christopher Saur hath communicated to the Managers of the Pennsylvania Hospital thy Letter to him, expressing thy Intention of making a free Gift to the said Hospital of a valuable Lot of Ground situate between Germantown and Philadelphia; for which the Managers, in Behalf of the Poor, return thee sincere Thanks; and hope thy charitable and generous Donation, and those made by other well-disposed People to this Hospital, will never be misapplyed in the Manner mentioned in thy Letter, as hath been usual in some Hospitals in Germany. As a Caution to future Managers against such Misapplications, they have order’d thy Letter to be copied in their Book of Minutes or Records of their Proceedings, that it may be preserved to Posterity, as a Testimony of the original Intention of the Founders of this pious Institution. The Managers salute thee respectfully, by Thy Friend
J. C. President
Rough Draft, to be corrected by the Managers.
